DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant disclose inventive concept provides a virtual token-based payment providing system, a virtual token generation device, a virtual token verification server, a virtual token-based payment providing method, and a virtual token-based payment providing program that may search for an actual card number based on a virtual token, which is not redundant regardless of a usage time point and a user, for identifying a virtual token generation means and may be used without performing wireless communication after the actual card number is registered first. Applicant’s inventive concept is novel and innovative in the sense that the virtual token generation means receives the virtual token generation function to store the virtual token generation function in the virtual token generation means upon registering the actual card number to use a virtual token service and generates and outputs the virtual token matched with a payment request time point without communication with the virtual token verification means at a payment request time point of a user. Lonni et al the closest prior art of record disclose systems, methods, and articles of manufacture (collectively, the "system") for control and reconciliation of virtual token accounts are disclosed. The system may receive a request to generate a virtual token. The request may be received by a computer based system in communication with an accounts receivable database. The request may comprise a parent transaction account and at least one of an authorization control, an intelligent supplier analytic control, or an enhanced client data record. The system may generate the virtual token. .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FIRMIN BACKER whose telephone number is (571)272-1519.  The examiner can normally be reached on Monday- Thursday 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FIRMIN BACKER/Supervisory Patent Examiner, Art Unit 3685